Case 1:21-cv-00309-ELH Document 42-1 Filed 09/07/21 Page 1 of 7
Case 1:21-cv-00309-ELH Document 42-1 Filed 09/07/21 Page 2 of 7




                                                                  Transcript of Statement on the
                                                                     Record (Michael White)
                                                                                            Date: August 24, 2021
                                                                                Case: Boshea -v- Compass Marketing, Inc.




                                                                   Planet Depos
                                                                   Phone: 888.433.3767
                                                                   Email:: transcripts@planetdepos.com
                                                                   www.planetdepos.com



                                                                            WORLDWIDE COURT REPORTING & LITIGATION TECHNOLOGY
                                                                                                        Transcript of Statement on the Record (Michael White)                                          1 (1 to 4)

Case 1:21-cv-00309-ELH Document 42-1 Filed 09/07/21 Page 3 of 7

                                                                                                                    Conducted on August 24, 2021
                                                                                                                                        1                                                                           3

                                                                  1             IN THE UNITED STATES DISTRICT COURT                         1                     A P P E A R A N C E S
                                                                  2               FOR THE DISTRICT OF MARYLAND                              2             ON BEHALF OF THE PLAINTIFF: (Via Zoom)
                                                                  3                      (Northern Division)                                3             GREGORY JORDAN, ESQUIRE
                                                                  4    - - - - - - - - - - - - - - - - - - X                                4             JORDAN & ZITO
                                                                  5    DAVID J. BOSHEA,                           | Case No.:               5             350 North Clark Street
                                                                  6                     Plaintiff,                | 1:21-cv-00309-ELH       6             Suite 400
                                                                  7    v.                                         |                         7             Chicago, Illinois 60654
                                                                  8    COMPASS MARKETING, INC.,                   |                         8             (312) 854-7181
                                                                  9                     Defendant.                |                         9
                                                                  10 - - - - - - - - - - - - - - - - - - X                                  10           ON BEHALF OF THE DEFENDANT:
                                                                  11                                                                        11           STEPHEN STERN, ESQUIRE
                                                                  12           Statement on the Record of MICHAEL WHITE                     12           KAGAN, STERN, MARINELLO & BEARD, LLC
                                                                  13                        Annapolis, Maryland                             13           238 West Street
                                                                  14                      Tuesday, August 24, 2021                          14           Annapolis, Maryland 21401
                                                                  15                            2:00 p.m.                                   15           (410) 216-7900
                                                                  16                                                                        16
                                                                  17                                                                        17
                                                                  18 Job No.:      391893                                                   18 Also Present:    Ashby Everhart, Videographer
                                                                  19 Pages:     1 - 7                                                       19                  Planet Depos
                                                                  20 Reported by:        Sharon Gregory, Court Reporter                     20                  Ron Bateman,
                                                                  21                                                                        21                  Representative for Compass Marketing
                                                                  22                                                                        22




                                                                                                                                        2                                                                           4

                                                                  1              Statement of MICHAEL WHITE, held at the                    1                     C O N T E N T S
                                                                  2    law offices of:                                                      2    TRANSCRIPT OF PROCEEDINGS                      PAGE
                                                                  3                                                                         3                                                      5
                                                                  4             KAGAN, STERN, MARINELLO & BEARD, LLC                        4
                                                                  5             238 West Street                                             5
                                                                  6             Annapolis, Maryland 21401                                   6
                                                                  7             (410) 216-7900                                              7
                                                                  8                                                                         8
                                                                  9                                                                         9
                                                                  10                                                                        10
                                                                  11        Pursuant to agreement, before Sharon Gregory,                   11
                                                                  12 Professional Court Reporter and Notary Public of the                   12
                                                                  13 state of Maryland.                                                     13
                                                                  14                                                                        14
                                                                  15                                                                        15
                                                                  16                                                                        16
                                                                  17                                                                        17
                                                                  18                                                                        18
                                                                  19                                                                        19
                                                                  20                                                                        20
                                                                  21                                                                        21
                                                                  22                                                                        22




                                                                                                                               PLANET DEPOS
                                                                                                                  888.433.3767 | WWW.PLANETDEPOS.COM
                                                                                             Transcript of Statement on the Record (Michael White)                            2 (5 to 8)

Case 1:21-cv-00309-ELH Document 42-1 Filed 09/07/21 Page 4 of 7

                                                                                                         Conducted on August 24, 2021
                                                                                                                        5                                                                   7
                                                                  1          P ROCEEDINGS                                      1    CERTIFICATE OF SHORTHAND REPORTER - NOTARY PUBLIC
                                                                  2         MR. STERN: We're here on the record for the        2        I, Sharon B. Gregory, Court Reporter and Notary
                                                                                                                               3    Public, the officer before whom the foregoing
                                                                  3 deposition of Michael White who was issued a subpoena
                                                                                                                               4    proceedings were taken, do hereby certify that the
                                                                  4 in this case. The case is David Boshea v. Compass
                                                                                                                               5    foregoing transcript is a true and correct record of
                                                                  5 Marketing, Inc., pending in the United States District     6    the proceedings; that said proceedings were taken by me
                                                                  6 Court, for the District of Maryland.                       7    stenographically and thereafter reduced to typewriting
                                                                  7         On the video is counsel for Mr. Boshea.            8    under my supervision; and that I am neither counsel
                                                                  8 Greg, why don't you --                                     9    for, related to, nor employed by any of the parties to
                                                                  9         MR. JORDAN: This is Gregory Jordan, counsel        10   this case and have no interest, financial or otherwise,
                                                                  10 for David Boshea, the plaintiff.                          11   in its outcome.
                                                                                                                               12       IN WITNESS WHEREOF, I have hereunto set my hand and
                                                                  11        MR. STERN: And I'm Stephen Stern, counsel
                                                                                                                               13   affixed my notarial seal this 24th day of August, 2021.
                                                                  12 for Compass Marketing, Inc., the defendant in this        14   My commission expires:
                                                                  13 case.                                                     15   February 13, 2025
                                                                  14        And next to me here is a representative for        16
                                                                  15 the company. Why don't you introduce yourself.            17
                                                                  16        MR. BATEMAN: Ron Bateman, B-A-T-E-M-A-N.           18   ________________________
                                                                  17        MR. STERN: It's 2 o'clock, the start               19   NOTARY PUBLIC IN AND FOR
                                                                                                                               20   THE STATE OF MARYLAND
                                                                  18 time -- now actually 2:01 -- the actual time of the
                                                                                                                               21
                                                                  19 deposition. No one has heard anything from
                                                                                                                               22
                                                                  20 Michael White. He's not communicated in any way, he's
                                                                  21 not appeared at any point. Just wanted to go on the
                                                                  22 record and just note that we were ready to start at 2
                                                                                                                        6
                                                                  1 o'clock. We'll give a few more minutes to see if he
                                                                  2 appears and we'll take it from there. So we'll go off
                                                                  3 the record for little bit and resume shortly depending
                                                                  4 on what happens.
                                                                  5           (Off the record)
                                                                  6           MR. STERN: We're back on the record. It is
                                                                  7  2:18  p.m.   Still no word from Mr. Michael White. He's
                                                                  8 not appeared. He's not given any communication to
                                                                  9 indicate that he's going to appear. We are certainly
                                                                  10 not releasing him from the subpoena, and we will follow
                                                                  11 up accordingly with the court procedures to protect our
                                                                  12 rights and get an order to compel his testimony.
                                                                  13          Greg, is there anything you need to add or
                                                                  14 that I left out for the record here?
                                                                  15          MR. JORDAN: No. I think you said
                                                                  16 everything succinctly.
                                                                  17          MR. STERN: Thank you very much.
                                                                  18          (Deposition concluded at 2:19 p.m.)
                                                                  19
                                                                  20
                                                                  21
                                                                  22
                                                                                                               PLANET DEPOS
                                                                                                  888.433.3767 | WWW.PLANETDEPOS.COM
                                                                                    Transcript of Statement on the Record (Michael White)
                                                                                                Conducted on August 24, 2021                              3
Case 1:21-cv-00309-ELH Document 42-1 Filed 09/07/21 Page 5 of 7




                                                                           A            boshea                  defendant               gregory
                                                                  accordingly           1:5, 5:4, 5:7,          1:9, 3:10, 5:12         1:20, 2:11,
                                                                  6:11                  5:10                    depending               3:3, 5:9, 7:2
                                                                  actual                         C              6:3                              H
                                                                  5:18                  case                    depos                   hand
                                                                  actually              1:5, 5:4, 5:13,         3:19                    7:12
                                                                  5:18                  7:10                    deposition              happens
                                                                  add                   certainly               5:3, 5:19, 6:18         6:4
                                                                  6:13                  6:9                     district                heard
                                                                  affixed               certificate             1:1, 1:2, 5:5,          5:19
                                                                  7:13                  7:1                     5:6                     held
                                                                  agreement             certify                 division                2:1
                                                                  2:11                  7:4                     1:3                     here
                                                                  also                  chicago                          E              5:2, 5:14, 6:14
                                                                  3:18                  3:7                     employed                hereby
                                                                  annapolis             clark                   7:9                     7:4
                                                                  1:13, 2:6, 3:14       3:5                     esquire                 hereunto
                                                                  any                   commission              3:3, 3:11               7:12
                                                                  5:20, 5:21,           7:14                    everhart                         I
                                                                  6:8, 7:9              communicated            3:18                    illinois
                                                                  anything              5:20                    everything              3:7
                                                                  5:19, 6:13            communication           6:16                    inc
                                                                  appear                6:8                     expires                 1:8, 5:5, 5:12
                                                                  6:9                   company                 7:14                    indicate
                                                                  appeared              5:15                             F              6:9
                                                                  5:21, 6:8             compass                 february                interest
                                                                  appears               1:8, 3:21, 5:4,         7:15                    7:10
                                                                  6:2                   5:12                    few                     introduce
                                                                  ashby                 compel                  6:1                     5:15
                                                                  3:18                  6:12                    financial               issued
                                                                  august                concluded               7:10                    5:3
                                                                  1:14, 7:13            6:18                    follow                           J
                                                                           B            correct                 6:10
                                                                                        7:5                                             job
                                                                  b-a-t-e-m-a-n                                 foregoing               1:18
                                                                  5:16                  counsel                 7:3, 7:5
                                                                                        5:7, 5:9, 5:11,                                 jordan
                                                                  back                                                   G              3:3, 3:4, 5:9,
                                                                  6:6                   7:8
                                                                                        court                   give                    6:15
                                                                  bateman                                       6:1                              K
                                                                  3:20, 5:16            1:1, 1:20,
                                                                                        2:12, 5:6, 6:11,        given                   kagan
                                                                  beard                                         6:8
                                                                  2:4, 3:12             7:2                                             2:4, 3:12
                                                                                                 D              go                               L
                                                                  before                                        5:21, 6:2
                                                                  2:11, 7:3             david                   going                   law
                                                                  behalf                1:5, 5:4, 5:10          6:9                     2:2
                                                                  3:2, 3:10             day                     greg
                                                                  bit                   7:13                    5:8, 6:13
                                                                  6:3




                                                                                                     PLANET DEPOS
                                                                                        888.433.3767 | WWW.PLANETDEPOS.COM
                                                                                 Transcript of Statement on the Record (Michael White)
                                                                                             Conducted on August 24, 2021                               4
Case 1:21-cv-00309-ELH Document 42-1 Filed 09/07/21 Page 6 of 7




                                                                  left               officer                 record                  stenographically
                                                                  6:14               7:3                     1:12, 5:2,              7:7
                                                                  little             offices                 5:22, 6:3, 6:5,         stephen
                                                                  6:3                2:2                     6:6, 6:14, 7:5          3:11, 5:11
                                                                  llc                one                     reduced                 stern
                                                                  2:4, 3:12          5:19                    7:7                     2:4, 3:11,
                                                                           M         order                   related                 3:12, 5:2, 5:11,
                                                                  marinello          6:12                    7:9                     5:17, 6:6, 6:17
                                                                  2:4, 3:12          otherwise               releasing               still
                                                                  marketing          7:10                    6:10                    6:7
                                                                  1:8, 3:21, 5:5,    out                     reported                street
                                                                  5:12               6:14                    1:20                    2:5, 3:5, 3:13
                                                                  maryland           outcome                 reporter                subpoena
                                                                  1:2, 1:13, 2:6,    7:11                    1:20, 2:12,             5:3, 6:10
                                                                  2:13, 3:14, 5:6,            P              7:1, 7:2                succinctly
                                                                  7:20               page                    representative          6:16
                                                                  michael            4:2                     3:21, 5:14              suite
                                                                  1:12, 2:1, 5:3,    pages                   resume                  3:6
                                                                  5:20, 6:7          1:19                    6:3                     supervision
                                                                  minutes            parties                 rights                  7:8
                                                                  6:1                7:9                     6:12                             T
                                                                  more               pending                 ron                     take
                                                                  6:1                5:5                     3:20, 5:16              6:2
                                                                  much               plaintiff                        S              taken
                                                                  6:17               1:6, 3:2, 5:10          said                    7:4, 7:6
                                                                           N         planet                  6:15, 7:6               testimony
                                                                  need               3:19                    seal                    6:12
                                                                  6:13               point                   7:13                    th
                                                                  neither            5:21                    see                     7:13
                                                                  7:8                present                 6:1                     thank
                                                                  next               3:18                    set                     6:17
                                                                  5:14               procedures              7:12                    thereafter
                                                                  north              6:11                    sharon                  7:7
                                                                  3:5                proceedings             1:20, 2:11, 7:2         think
                                                                  northern           4:2, 7:4, 7:6           shorthand               6:15
                                                                  1:3                professional            7:1                     time
                                                                  notarial           2:12                    shortly                 5:18
                                                                  7:13               protect                 6:3                     transcript
                                                                  notary             6:11                    signature-mig2k         4:2, 7:5
                                                                  2:12, 7:1, 7:2,    public                  7:17                    true
                                                                  7:19               2:12, 7:1, 7:3,         start                   7:5
                                                                  note               7:19                    5:17, 5:22              tuesday
                                                                  5:22               pursuant                state                   1:14
                                                                           O         2:11                    2:13, 7:20              typewriting
                                                                                              R              statement               7:7
                                                                  o'clock                                    1:12, 2:1
                                                                  5:17, 6:1          ready                                                    U
                                                                                     5:22                    states                  under
                                                                                                             1:1, 5:5                7:8



                                                                                                  PLANET DEPOS
                                                                                     888.433.3767 | WWW.PLANETDEPOS.COM
                                                                                    Transcript of Statement on the Record (Michael White)
                                                                                                Conducted on August 24, 2021                5
Case 1:21-cv-00309-ELH Document 42-1 Filed 09/07/21 Page 7 of 7




                                                                  united                           1            7900
                                                                  1:1, 5:5              13                      2:7, 3:15
                                                                             V          7:15                             8
                                                                  via                   18                      854
                                                                  3:2                   6:7                     3:8
                                                                  video                 19
                                                                  5:7                   6:18
                                                                  videographer          1:-cv--elh
                                                                  3:18                  1:6
                                                                           W                     2
                                                                  wanted                2
                                                                  5:21                  1:15, 5:18,
                                                                  way                   6:7, 6:18
                                                                  5:20                  2021
                                                                  we'll                 1:14, 7:13
                                                                  6:1, 6:2              2025
                                                                  we're                 7:15
                                                                  5:2, 6:6              21
                                                                  west                  1:6
                                                                  2:5, 3:13             21401
                                                                  whereof               2:6, 3:14
                                                                  7:12                  216
                                                                  white                 2:7, 3:15
                                                                  1:12, 2:1, 5:3,       238
                                                                  5:20, 6:7             2:5, 3:13
                                                                  witness               24
                                                                  7:12                  1:14, 7:13
                                                                  word                           3
                                                                  6:7                   312
                                                                           Y            3:8
                                                                  yourself              350
                                                                  5:15                  3:5
                                                                           Z            391893
                                                                  zito                  1:18
                                                                  3:4                            4
                                                                  zoom                  400
                                                                  3:2                   3:6
                                                                           0            410
                                                                  00                    2:7, 3:15
                                                                  1:15                           6
                                                                  00309                 60654
                                                                  1:6                   3:7
                                                                  01                             7
                                                                  5:18                  7181
                                                                                        3:8




                                                                                                     PLANET DEPOS
                                                                                        888.433.3767 | WWW.PLANETDEPOS.COM
